Name: Regulation (EEC) No 2940/73 of the Commission of 29 October 1973 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 73 Official Journal of the European Communities No L 301 /23 REGULATION (EEC) No 2940/73 OF THE COMMISSION of 29 October 1973 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates '(e) 1 kilogramme of casein defined in Annex III has been manufactured from 27-75 kilo ­ grammes of skimmed milk ; ( f) 1 kilogramme of caseinate defined in Annex III has been manufactured from 31 ·75 kilo ­ grammes of skimmed milk .'  the phrase ' in (a) to (d)' in the last subparagraph is replaced by ' in (a) to (f)'. 2 . In Annex I and II of Regulation (EEC) No 756/70, the following title is added : ' Casein and caseinates set out below shall have a milk protein content, other than casein , not exceeding 5 % of the total milk protein content .' 3 . Annex III of Regulation (EEC) No 756/70 is replaced by Annexes III and IV attached to this Regu ­ lation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by the Act ( 2 ) concerning the Conditions of Accession and the Adjustments to the Treaties , and in particular Article 1 1 (3 ) thereof ; Whereas Commission Regulation (EEC) No 756/70 (J ) of 24 April 1970 on granting aid for skimmed milk processed into casein and caseinates, as last amended by Regulation ( EEC) No 1 399 /73 (4), defines casein and caseinates for whose manufacture aid is granted on the skimmed milk utilized ; whereas, in order to take account of the change in manufacturing tech ­ niques which widen the range of usage , it is appro ­ priate to supplement the list of products concerned ; whereas the composition of certain caseins and casei ­ nates set out in this list should accordingly be defined ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 2 This Regulation shall enter into force on 1 November 1 973 .Artie e 1 1 . In Article 2 ( 2) of Regulation EEC) No 756/70 :  the following subparagraphs are inserted after the provision (d ) : It shall apply only to caseins and caseinates which are manufactured as from this date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1973 . For the Commission The President Francois-Xavier ORTOLI (') 0 | No 1. 148 , 28 . 6 . 1968 , p. 13 . (-) OJ No L 73 , 27 . 3 . 1972 , p. 14 . ( 3 ) OJ No L 91 , IS . 4 . 1970 , p. 28 . {*) OJ No L 139 , 26 . 5 . 1973 , p. 17 . No L 301 /24 Official Journal of the European Communities 30. 10. 73 ANNEX 111 Caseins and caseinates with a milk protein content, other than casein, not exceeding 17 °/o of the total milk protein content Requirements as to composition I. Caseins 1 . Maximum moisture content 2 . Maximum fat content 3 . Free acids, expressed as lactic acid  maximum 4 . Maximum lactose content 8 ·0 % 1 ·5 %&gt; 0 ·2 % 1 ·0 °/o 10 ·0 % 30 000 None 5 000 5 . Maximum ash content 6 . Total bacterial count (maximum in 1 g) 7 . Coliforms (in 0 ·1 g) 8 . Thermophilic organisms (maximum in 1 g) II . Caseinates 1 . Maximum moisture content 2 . Minimum total milk protein content 3 . Maximum fat content 4 . Maximum lactose content 5 . Maximum ash content 6. Total bacterial count (maximum in 1 g) 7 . Coliforms ( in 0 ·1 g) 8 . Thermophilic organisms (maximum in 1 g) 6 ·0 % 85 ·0 %&gt; 1 ·5 % 1 ·0 °/o 6 ·5 %&gt; 30 000 None 5 000 ANNEX IV I. Packaging requirements Containers and packages of caseins and caseinates must show, in addition to the name of the product, either the minimum or maximum content expressed as a percentage or the actual content of components shown in Annexes I , II and III . The name to be indicated for products mentioned in Annex III is , pursuant to the case, the following : 'Casein/Caseinate precipitated together with more than 5% to 17 °/o included of other milk proteins than casein, calculated on the total milk protein content'. II . Definitions 1 . Moisture content 'Moisture content' means the percentage weight of moisture determined after drying 5 g of caseins or caseinates for six hours at 102 ± 2 ° C. 30 . 10. 73 Official Journal of the European Communities No L 301/25 2 . Fat content 'Fat content' means the quality of total substance obtained by the Schmid-Bondzjnski ­ Ratzlaff method or the Rose-Gottlieb method, expressed as a percentage weight. 3 . Ash content 'Ash content' means the residue from the incineration of casein or caseinates at a low temperature and in a slight draught, after the fixing of the organic phosphorous by the addition of a salt or of a given mineral base. 4 . Free acids content 'Free acids content' -  expressed as lactic acid  means acids extracted in a hot and aqueous atmosphere by means of a sodium lye (phenolphtalein indicator). 5 . Total milk protein content 'Total milk protein content' means the percentage weight of the nitrogen content determined by the Kjeldahl method and multiplied by the coefficient 6 ·38 . 6 . Milk protein content other than casein 'Milk protein content other than casein' means the content determined by measuring the -SH and -S-S groups linked with proteins, the reference values being 0-25 °/o and 3 ·00 % respectively for pure casein and serum protein . 7 . Lactose content 'Lactose content' means the content determined by colour reaction with a solution of sulphuric phenol after the product has been made soluble in a medium of sodium bicarbonate and after separation of the whey by precipitation of the protein in an acid medium. 8 . Total bacterial count 'Total bacterial count' means the content determined by counting the colonies developed on a culture medium after incubation for 72 hours at a temperature of 30" C. 9 . Conforms 'Absence of coliforms' in 0 ·1 g of the product concerned means the negative reaction obtained on a culture medium after incubation for 24 hours at a temperature of 30 ° C. 10 . Thermophilic organisms 'Thermophilic organisms' means the content determined by counting the colonies developed on a culture medium after incubation for 48 hours at a temperature of 55" C.